Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Claes et al. (WO 2013/051987 A1) in view of Forsloew et al. (WO 2013/174426 A1).

With the respect to claim 1, Claes discloses a user equipment (i.e. user equipment node 110 represents user equipment in par. [0062], Fig.9) comprising:

a processor (i.e. processor 904 represents processor in par. [0063], Fig. 9) and a memory (i.e. memory 906 represents memory in par. [0062], Fig. 9) coupled to the processor (i.e. wherein the memory 906 coupled to the processor 904 in par. [0062], [0063], Fig. 9), 

wherein the processor is configured to:


determine a first transmission power and a second transmission power for the dual transmission based on the transmission power control information (i.e. determine to increase a transmission power based on a TCP command received from base station 120a in par. [0053], [0050], Fig. 3, Fig. 4; and determine to decrease transmission power based on a TCP command received from base station 120b, wherein the TCP command associated with the base station 120b in par. [0053], [0018], Fig. 3, Fig. 4; wherein the increased transmission power and the decreased transmission power are determined for the dual transmission in par. [0036], [0044], [0045], Fig. 3), wherein

the first transmission power is used for transmitting a radio signal to the first base station (i.e. the increased transmission power is used for transmitting a radio signal to the first base station 120a par. [0050], [0055]), and

the second transmission power is used for transmitting a radio signal to the second base station (i.e. the decreased transmission power is used for transmitting a radio signal to the second base station 120b par. [0018], [0059]).

Claes does not disclose receiving, from a first base station, transmission power control information used for transmission to both the first base station and a second base station. 

Forsloew disclose receiving, from a first base station, transmission power control information used for transmission to both the first base station and a second base station (i.e. receiving, by the user equipment, the common UL-TPC command from NodeB1 of the centralized baseband unit 601 via first remote radio unit 605a, wherein the user equipment is configured to perform dual communication by being configured to connect and communicate with base stations NodeB1 and NodeB2 via respective remote radio units Fig. 9; and wherein UL-TPC command comprises UL-TPC1 for communicating with NodeB1 via the first remote radio unit 605a and the UL-TPC2 for communicating with NodeB2 via the first remote radio unit 605b; Col 20, lines 4-20; Fig. 9). 

It would have been obvious to one skilled in the art before the effective filing date of the

in order to improve reliability of the network by providing an efficient power control in a manner that minimizes interference between radio channels and thus ensuring that each user equipment receives and transmits just enough energy to properly convey information while interfering with other user equipment no more than necessary as taught by Forsloew (Forsloew: Col. 3, line 32 - Col. 4, line 2). 


With the respect to claim 3, Claes discloses a method used for a user equipment, the method comprising: 

receiving, from a first base station, transmission power control information (i.e. TCP commands represents transmission power control information in par. [0044]) used for a dual simultaneous transmission in which radio signals are simultaneously transmitted to both the first base station and a second base station (i.e. receiving, by the user equipment, TPC commands, wherein UE 110 communicates with the base stations (e.g.,Node Bs) 120a and 120b, and dynamically controls its uplink transmission power in response to the received TPC commands par. [0044], Fig. 3; and wherein UE connected to and communicating with two base stations: base station 120a and base station 120b represents dual communication with a pair of base stations in par. [0036], [0044], Fig. 3), 

determining, a first transmission power and a second transmission power for the dual simultaneous transmission based on the transmission power control information (i.e. determine to increase a transmission power based on a TCP command received from base station 120a in par. [0053], [0050], Fig. 3, Fig. 4; and determine to decrease transmission power based on a TCP command received from base station 120b, wherein the TCP command associated with the base station 120b in par. [0053], [0018], Fig. 3, Fig. 4; wherein the increased transmission power and the decreased transmission power are determined for the dual transmission in par. [0036], [0044], [0045], Fig. 3), wherein

the first transmission power is used for transmitting a radio signal to the first base station (i.e. the increased transmission power is used for transmitting a radio signal to the first base station 120a par. [0050], [0055]), and

the second transmission power is used for transmitting a radio signal to the second base station (i.e. the decreased transmission power is used for transmitting a radio signal to the second base station 120b par. [0018], [0059]).

It would have been obvious to one skilled in the art before the effective filing date of theclaimed invention to receive, from a first base station, transmission power control information used for transmission to both the first base station and a second base station in order to improve reliability of the network by providing an efficient power . 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Forsloew et al. (WO 2013/174426 A1) in view of Seo et al. (U.S 2013/0114562 A1). 
 With respect to claim 2, Forsloew discloses a first base station comprising:

a processor (i.e. processor; Col 27, lines 8-20; Fig. 14) and a memory (i.e. processor; Col 27, lines 27-34; Fig. 14)  coupled to the processor (i.e. wherein memory coupled to a processor in Fig. 14), 

wherein the processor is configured to transmit, to a user equipment, transmission power control information (i.e. the common UL-TPC command stream represents transmission power control information in par. [0078], Fig. 9) used for a dual simultaneous transmission in which radio signals are simultaneously transmitted to both the first base station and a second base station (i.e. transmitting, by the centralized baseband unit 610 comprising NodeB1 to the user equipment 601, via first remote radio unit 605a, the common UL-TPC command stream; Col 20, lines 4-20; Col 13, lines 21-26; Fig. 9; wherein the user equipment is configured to configured to be connected to 

the transmission power control information is used by the user equipment to determine a first transmission power and a second transmission power for the dual simultaneous transmission (i.e. wherein common UL-TPC is used by the user equipment to determine to an increase or a decrease to the uplink transmission power associated with the transmission to NodeB1 via remote radio unit 605a and to determine an increase or a decrease to the uplink transmission power associated with the transmission to NodeB2 via remote radio unit 605b; Col 30, lines 1-10; Fig. 9; Col 3, lines 11-20, Fig. 9),

the first transmission power (i.e. controlled uplink transmit power that was decreased or increased based on UL-TPC1 represents first transmission power Col 30, lines 1-10; Col 3, lines 11-20; Fig. 9) is used for transmitting a radio signal to the first base station (i.e. wherein controlled uplink transmit power based on UL-TPC1 is used to transmit to NodeB1 via remote radio unit 605a; Col 30, lines 9-10; Col 20, lines 4-9; Fig. 9), and

the second transmission power (i.e. controlled uplink transmit power that was decreased or increased based on UL-TPC2 represents second transmission power; Col 30, lines 1-10; Col 20, lines 4-9; Fig. 9) is used for transmitting a radio signal to the second base station (i.e. wherein controlled uplink transmit power based on UL-TPC2 is used to transmit to NodeB2 via remote radio unit 605b; Col 30, lines 9-10; Col 20, lines 4-9; Fig. 9).

Forsloew further discloses a user equipment configured to be connected to multiple base stations via multiple radio links at the same time (Col 3, lines 11-14). 

However, Forsloew does not explicitly disclose using transmission power control information for a simultaneous transmission.

Seo discloses using transmission power control information for a simultaneous transmission (i.e. using uplink transmission power information, eNB1 and the eNB2 simultaneously receive an uplink signal transmitted by UE1 in par. [0206], [0209], Fig. 11B). 

It would have been obvious to one skilled in the art before the effective filing date of the
claimed invention to use transmission power control information for a simultaneous transmission in order to improve reliability of the network by independently controlling uplink transmission power for different time-frequency resources in a manner that will reduce a network interference as taught by Seo (Seo: [0209]).

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 4 of U.S Pat. No.10,455,500 B2.                      
Note that the following table compares the claims of present invention with the relevant claims in U.S Pat. No.10,455,500 B2, wherein the different parts of the claims being compared are underlined. Those not underlined are the same or effectively the 
transmitting radio signals to the first base station” as claimed in parent Claims 1), claim 2 of the instant application merely broadens the scope of claim 3 of U.S Pat. No.10,455,500 B2 by removing the limitations of the “single transmission to only one base station” description (“wherein the first transmission power control parameter is for a single transmission in which radio signals are transmitted from a user terminal only to the first base station” and “wherein the first transmission power control parameter is used by the user terminal to determine first transmission power for the single transmission, the first transmission power being used for transmitting radio signals to the first base station”  as claimed in parent Claims 3), and claim 3 of the instant application merely broadens the scope of claim 4 of U.S Pat. No.10,455,500 B2 by removing the limitations of the “single transmission to only one base station” description ( “the first transmission power control parameter is for a single transmission in which radio signals are transmitted only to the first base station …” and “a process of determining first transmission power for the single transmission based on the first 
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
   Instant Application                                               U.S Pat. No.10,455,500 B2
1.  A user equipment comprising: a processor and a memory coupled to the 
processor, wherein the processor is configured to: receive, from a first base 
station, transmission power control information used for a dual simultaneous 
transmission in which radio signals are simultaneously transmitted to both the 
first base station and a second base station, determine a first transmission 
power and a second transmission power for the dual simultaneous transmission 
based on the transmission power control information, wherein the first 

station, and the second transmission power is used for transmitting a radio 
signal to the second base station. 


first base station, a first transmission power control parameter and a second 
transmission power control parameter, wherein the first transmission power 
control parameter is for a single transmission in which radio signals are 
transmitted only to the first base station, and the second transmission power 
control parameter is for a dual simultaneous transmission in which radio 
signals are simultaneously transmitted to both the first base station and a 
determine first 
transmission power for the single transmission based on the first transmission power control parameter, the first transmission power being used for 
transmitting radio signals to the first base station;  and determine second 
transmission power and third transmission power for the dual simultaneous 
transmission based on the second transmission power control parameter, the 
second transmission power being used for transmitting a radio signal to the 
first base station, and the third transmission power being used for 
transmitting a radio signal to the second base station.


equipment, transmission power control information used for a dual simultaneous 
transmission in which radio signals are simultaneously transmitted to both the 
first base station and a second base station, the transmission power control 
information is used by the user equipment to determine a first transmission 
power and a second transmission power for the dual simultaneous transmission, 
the first transmission power is used for transmitting a radio signal to the 
first base station, and the second transmission power is used for transmitting 
a radio signal to the second base station. 



control parameter, wherein the first transmission power control parameter is 
for a single transmission in which radio signals are transmitted from a user 
terminal only to the first base station, and the second transmission power 
control parameter is for a dual simultaneous transmission in which radio 
signals are simultaneously transmitted from the user terminal to both the first 
base station and a second base station, wherein the first transmission power 
control parameter is used by the user terminal to determine first transmission 
power for the single transmission, the first transmission power being used for 
transmitting radio signals to the first base station, and the second 
transmission power control parameter is used by the user terminal to determine 

simultaneous transmission, the second transmission power being used for 
transmitting a radio signal to the first base station, and the third transmission power being used for transmitting a radio signal to the second base station.

a first base station, transmission power control information used for a dual 
simultaneous transmission in which radio signals are simultaneously transmitted 
to both the first base station and a second base station, determining, a first 
transmission power and a second transmission power for the dual simultaneous 
transmission based on the transmission power control information, wherein the 
first transmission power is used for transmitting a radio signal to the first 

radio signal to the second base station. 

be executed by the processor, wherein the processor executes: a process of 
receiving, from a first base station, a first transmission power control 
parameter and a second transmission power control parameter, wherein the first 
transmission power control parameter is for a single transmission in which 
radio signals are transmitted only to the first base station, and the second 
transmission power control parameter is for a dual simultaneous transmission in 

station and a second base station;  and the processor further executes: a 
process of determining first transmission power for the single transmission 
based on the first transmission power control parameter, the first transmission 
power being used for transmitting radio signals to the first base station;  and 
a process of determining second transmission power and third transmission power for the dual simultaneous transmission based on the second transmission power control parameter, the second transmission power being used for transmitting a radio signal to the first base station, and the third transmission power being used for transmitting a radio signal to the second base station.




Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is
(571)272-2220. The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ricky Ngo can be reached on 571 -272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/PAUL H MASUR/Primary Examiner, Art Unit 2464